Exhibit 99.1 Company Contact: Investor Contact: Gordon Sangster (gsangster@micruscorp.com) Jody Cain (jcain@lhai.com) Chief Financial Officer Bruce Voss (bvoss@lhai.com) Micrus Endovascular Corporation Lippert/Heilshorn & Associates, Inc. (408) 433-1400 (310) 691-7100 MICRUS ENDOVASCULAR REPORTS FISCAL THIRD QUARTER REVENUES OF $22.8 MILLION AND DILUTED EPS OF $0.20 Record Quarterly Revenues up 24%; Double-digit Revenue Growth in All Major Geographic Regions; Fourth Consecutive Quarter of Profitability Raises Fiscal 2010 Revenue Guidance SAN JOSE, Calif. (February 4, 2010) – Micrus Endovascular Corporation (Nasdaq: MEND) today reported financial results for the three and nine months ended December 31, 2009 and raised fiscal 2010 revenue guidance. Highlights for the third quarter and first nine months of fiscal 2010 include the following (all comparisons are with the comparable periods for fiscal 2009): · Total revenues increased 24% for the third quarter (or 20% in constant currencies) compared with the same period last year · Total neurovascular revenues increased 26% (or 22% in constant currencies) to a record $22.8 million for the third quarter, and increased 16% (also 16% in constant currencies) to $65.5 million for the first nine months · Neurovascular revenues from the United States increased 15% to $11.0 million for the third quarter, and increased 15% to $32.3 million for the first nine months · Revenues from the Americas increased 16% to $12.6 million for the third quarter, and increased 10% to $36.1 million for the first nine months · Revenues from Europe increased 31% (or 18% in constant currencies) to $7.4 million for the third quarter, and increased 16% (or 18% in constant currencies) to $20.2 million for the first nine months · Revenues from Asia Pacific increased 50% to $2.8 million for the third quarter, and increased 26% to $9.3 million for the first nine months · Operating income was $3.4 million for the third quarter, compared with an operating loss of $1.7 million for the prior-year period; operating income for the first nine months was $7.4 million, compared with an operating loss of $10.6 million for the prior-year period · Cash and cash equivalents as of December 31, 2009 were $28.6 million, up $11.6 million from March 31, 2009 Net income for the third quarter of fiscal 2010 was $3.3 million, or $0.20 per diluted share on 16.8 million weighted-average shares outstanding, and included $1.5 million or $0.09 per diluted share of non-cash stock-based compensation expense.The net loss for the third quarter of fiscal 2009 was $2.3 million, or $0.15 per share on 15.7 million weighted-average shares outstanding, and included $1.2 million or $0.08 per share of non-cash stock-based compensation expense. “We are proud to report another quarter of record revenues, up 24% over the prior year with double-digit revenue growth in all of our major geographic regions.For the third quarter of fiscal 2010 compared with the same period in fiscal 2009, our neurovascular sales increased 15% in the highly competitive U.S. market, 31% in Europe and 50% in Asia Pacific.Based on this strong performance, we are raising revenue guidance for fiscal 2010,” said John Kilcoyne, Chairman and CEO of Micrus Endovascular Corporation.“We continue to grow our top line while effectively managing expenses, resulting in our fourth consecutive quarter of profitability and positive cash flow from operations.We increased our cash position by $11.6 million during the first nine months of this fiscal year, including a $4.5 million increase in the fiscal third quarter. “I am pleased to announce that we have recently launched our DeltaPlush™ finishing microcoils in bare platinum and Cerecyte® versions in North and South America and Europe, which we expect will substantially improve our competitive position in the finishing segment of the coil market.We have also launched our Ascent® occlusion balloon catheters, a new product category for Micrus which represents another incremental revenue opportunity,” he added. “Products we introduced in the past 24 months represented 28% of total 2010 fiscal third quarter revenues.The largest contribution came from our bare platinum and
